Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered May 24, 2006. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Although we affirm the judgment of conviction, we note only that the certificate of conviction incorrectly reflects that defendant was sentenced on March 15, 2005, and it must therefore be amended to reflect that he was sentenced on May 24, 2006 (see generally People v Saxton, 32 AD3d 1286 [2006]). Present—Scudder, P.J., Hurlbutt, Smith, Fahey and Pine, JJ.